10/25/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 19, 2021

          STATE OF TENNESSEE v. CLARK DERRICK FRAZIER

                Appeal from the Circuit Court for Robertson County
            No. 74CC2-2008-CR-9248 William R. Goodman, III, Judge


                            No. M2021-00172-CCA-R3-CD


The petitioner, Clark Derrick Frazier, appeals the Robertson County Circuit Court’s denial
of his motion to correct an illegal sentence, filed pursuant to Tennessee Rule of Criminal
Procedure 36.1. Discerning no error, we affirm.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Joe R. Johnson, II, Springfield, Tennessee, for the appellant, Clark Derrick Frazier.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Assistant
Attorney General; John W. Carney, Jr., District Attorney General; and Jason White,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

               In 2007, the defendant pleaded guilty to one count of second degree murder
for the 2004 stabbing death of Rosario Salas Angel in exchange for a Range I offender
sentence of 25 years. Following his plea, the defendant mounted several challenges to his
conviction and sentence via multiple avenues, including an unsuccessful petition for post-
conviction relief; an unsuccessful petition for writ of error coram nobis; and an
unsuccessful petition for writ of habeas corpus, in which petition he alleged “that his
conviction was void because the factual basis supporting his guilty plea and conviction was
‘insufficient or erroneous.’” Clark Derrick Frazier v. Randy Lee, Warden, No. E2018-
00323-CCA-R3-HC, 2018 WL 3239302, at *1 (Tenn. Crim. App., Knoxville, July 3,
2018). On appeal, this court affirmed the denial of habeas corpus relief, finding that the
defendant had failed to present a colorable claim for relief. Id. at *2.
              On June 30, 2019, the defendant moved pro se for relief via Tennessee Rule
of Criminal Procedure 36.1 to correct what he believes to be an illegal sentence, arguing
that he should be permitted to withdraw his guilty plea because the plea was unsupported
by a factual basis and, consequently, resulted in an illegal sentence. The trial court
appointed counsel and held a hearing on the matter.

               Exhibited to the hearing were a certified copy of the defendant’s guilty plea,
transcripts of the plea submission hearing and a pretrial hearing on motions to suppress
evidence, written statements of the defendant and co-defendant Erin Harris, and a transcript
of a video recording of the defendant’s being transported in a police vehicle. After hearing
the arguments of counsel and reviewing the exhibited materials, the trial court issued a
written opinion denying relief and finding that the court had substantially complied with
the requirement of Tennessee Rule of Criminal Procedure 11(b)(3) at the defendant’s plea
submission hearing, which rule requires the trial court to “determine that there is a factual
basis for the plea.” See Tenn. R. Crim. P. 11(b)(3).

               In this timely appeal, the petitioner reasserts his argument that he is entitled
to relief under Rule 36.1 on the ground that the factual basis underlying his guilty plea was
insufficient.

               Rule 36.1 provides the defendant and the State an avenue to “seek to correct
an illegal sentence,” defined as a sentence “that is not authorized by the applicable statutes
or that directly contravenes an applicable statute.” Tenn. R. Crim. P. 36.1; see also State
v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015) (holding that “the definition of ‘illegal
sentence’ in Rule 36.1 is coextensive with, and not broader than, the definition of the term
in the habeas corpus context”). To avoid summary denial of an illegal sentence claim
brought under Rule 36.1, a defendant must “state with particularity the factual allegations,”
Wooden, 478 S.W.3d at 594, establishing “a colorable claim that the unexpired sentence is
illegal,” Tenn. R. Crim. P. 36.1(b)(3). “[F]or purposes of Rule 36.1 . . . ‘colorable claim’
means a claim that, if taken as true and viewed in a light most favorable to the moving
party, would entitle the moving party to relief under Rule 36.1.” Wooden, 478 S.W.3d at
593. The determination whether a Rule 36.1 “motion states a colorable claim for correction
of an illegal sentence under Rule 36.1 is a question of law, to which de novo review
applies.” Id. at 589 (citing Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007)).

              Here, the defendant’s 25-year sentence for a Class A felony of second degree
murder was authorized by statute at the time of the offense and does not contravene any
other applicable statute. See T.C.A. §§ 39-13-210(c)(1), 40-25-112(a)(1). Indeed, the
defendant concedes that his sentence “is on its face lawful,” and, consequently, his claim
regarding the sufficiency of the factual basis underlying his guilty plea is merely an attack
on his conviction, which claim is not cognizable in a Rule 36.1 proceeding. See State v.
                                              -2-
Marcus Thomas, No. W2017-00692-CCA-R3-CD, 2017 WL 5634250, at *1 (Tenn. Crim.
App., Jackson, Nov. 22, 2017).

               Even if the defendant’s claim could be the basis of a Rule 36.1 petition, the
record supports the conclusion that the trial court substantially complied with Rule 11 in
accepting the defendant’s guilty plea. At the plea submission hearing, the court expressed
that the evidence put forth in pretrial hearings made the “factual basis . . . pretty clear,” and
the defendant acknowledged that he “inflict[ed] the wounds that killed” the victim.
Furthermore, this court has previously noted that “the transcript of the [defendant’s] second
preliminary hearing” established the facts of the case. Clark Derrick Frazier v. State, No.
M2014-02374-CCA-R3-ECN, 2015 WL 4040383, at *1 (Tenn. Crim. App., Nashville,
July 1, 2015); see also State v. Lord, 894 S.W.2d 312, 316 (Tenn. Crim. App. 1994) (“[T]he
existence of a factual basis may be shown by numerous sources in the record.”) (citations
omitted).

              Accordingly, we affirm the judgment of the trial court.

                                                      _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                               -3-